Citation Nr: 0708202	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a 
traumatic head injury, to include disabilities of the neck, 
spine, and legs.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 2005, the Board 
remanded the appeal for further development.

In March 2007, the veteran's case was advanced on the docket 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  Residuals of a traumatic head injury, to include 
disabilities of the neck, spine, and legs, did not originate 
in service or within one year thereafter, and are not related 
to any incident of service.


CONCLUSION OF LAW

Residuals of a traumatic head injury, to include disabilities 
of the neck, spine, and legs, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence.  Then, in March and September 2006 
letters, the RO reiterated the above and asked him to send 
any evidence in his possession that pertains to his claim.  
In the September 2006 letter, the RO also provided notice of 
the information and evidence needed to establish a disability 
rating and effective date for the disability on appeal.  The 
claim was last readjudicated in October 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  The Board notes that the 
veteran's service medical records may be incomplete as some 
of them may have been destroyed by the 1973 fire at the 
National Personnel Records Center (NPRC).  The Board also 
notes that the veteran reported having received treatment by 
several private health care providers.  Accordingly, in the 
December 2005 remand, the Board requested that the RO attempt 
to obtain treatment records from those providers.  In a March 
2006 letter to the veteran, the RO specifically asked him to 
complete authorization and consent forms to allow VA to 
obtain those treatment records, or to obtain them himself and 
send them to VA.  However, in a September 2006 
correspondence, the veteran indicated that he had no other 
information or evidence to submit to substantiate his claim.  
Thus, the Board finds that all relevant available evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

The Board also notes that the veteran was scheduled for 
several VA examinations.  In a September 2006 letter, the RO 
informed him of the consequences of failing to report for 
such examination, namely that the claim would be decided 
based on the evidence of record.  He did not report for his 
examinations, and he did not contact the VA medical facility 
to reschedule.  In this regard, the Board observes that VA's 
duty to assist is not a one-way street; the veteran also has 
an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, 
the Board observes that VA has made reasonable efforts to 
afford the veteran VA examinations in conjunction with this 
appeal.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, lay 
statements, service medical records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends, in essence, that he has residuals of a 
traumatic head injury from a fall in service.  He asserts 
that he was pushed from the top step of his barracks, fell 
down about six feet, and hit his head on a table leg.

As noted above, some of the veteran's service medical records 
may have been destroyed in the 1973 fire at the NPRC.  
However, the available records show that he was treated in 
March 1951 for a cut on the head and that he went to the 
hospital for stitching.  Additionally, his separation 
examination report reflects complaints of occasional low back 
pain and an abnormal clinical evaluation of the spine; 
however, evaluations of the head, face, neck, and scalp as 
well as the lower extremities were normal and the examiner 
listed no defects or diagnoses.  

In addition, the few post-service medical records from 1978 
fail to show that the veteran currently has any residuals of 
a traumatic head injury, to include disabilities of the neck, 
spine, and legs.  In this regard, the Board observes that 
there can be no valid claim for service connection in the 
absence of proof of a present disability.  See 38 U.S.C.A. 
§ 1110; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Furthermore, the veteran 
has not presented competent and credible medical evidence 
linking any current residuals of a traumatic head injury to 
his period of active service, to include his fall that 
resulted in a cut on his head.

Moreover, as discussed earlier, the veteran failed to report 
to scheduled VA examinations that might have provided insight 
into the nature and etiology of his claimed residuals of a 
traumatic head injury.  Thus, his failure to cooperate with 
VA has made it impossible to obtain the evidence.  See 38 
U.S.C.A. §§ 5103A, 5107; Wood, 1 Vet. App. at 193.  As a 
result, the Board is now compelled to adjudicate the claim 
based on the existing record, which is negative for any 
current residuals of a traumatic head injury or any competent 
medical evidence linking the residuals to his period of 
active service.

The Board acknowledges the veteran's contentions that he has 
residuals of a traumatic head injury, to include disabilities 
of the neck, spine, and legs, and that they are related to 
active service, to include a fall that resulted in a cut on 
his head.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   


ORDER

Service connection for residuals of a traumatic head injury, 
to include disabilities of the neck, spine, and legs, is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


